IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                     Nos. 00-10909, 01-10006
                         Summary Calendar



DONALD L. NELSON,

                                         Plaintiff-Appellant,

versus


CITY OF BURLESON; CHARLES THORN; PAUL PREVIATE,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:99-CV-2873-R
                       --------------------
                           July 6, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Donald L. Nelson, proceeding pro se, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 action and its award of

attorney’s fees to the defendants pursuant to 42 U.S.C. § 1988.

Nelson argues that he did state a claim under the Fourth and

Fifth Amendments and that Heck v. Humphrey, 512 U.S. 477 (1994)

did not apply because the defendants were not state actors and

because the presiding judge acted without jurisdiction.   Neither

argument demonstrates any error in the conclusion of the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                       Nos. 00-10909, 01-10006
                                 -2-

court that Nelson was attempting to challenge his traffic

convictions by way of this § 1983 action for damages without

having first had his convictions set aside by the Texas courts,

which is prohibited by Heck.    The district court correctly held

that Nelson’s allegations of due process or other constitutional

violations in his prosecutions for traffic offenses called his

convictions into question and were barred by Heck.

     In opposition to the district court’s award of attorney’s

fees, Nelson argues again that Heck does not apply and that his

complaint was not frivolous.    The district court correctly

applied Heck and correctly determined that Nelson’s circular,

nonsensical arguments at the hearing as to why Heck did not apply

were frivolous.    Nelson argues that there were errors in the

billing statement, but he does not give any specifics.    He argues

that the law firm of Tooley & Voss did not have the authority to

represent the defendants in this cause of action according to the

language of the City of Burleson’s Home Rule Charter.    Nelson

concedes that the magistrate judge was correct in her

determination that the City was entitled to retain any attorney

it desired to defend this suit.    He argues that the law firm

acted without authority because they did not comply with the

requirement to file an Oath of Office with the Secretary of

State.    Nelson’s argument is not directed to any of the factors

required to be considered in awarding attorney’s fees under

§ 1988.    The district court did not abuse its discretion in

awarding the defendants attorney’s fees under § 1988.    United

States v. Mississippi, 921 F.2d 604, 609 (5th Cir. 1991).
                      Nos. 00-10909, 01-10006
                                -3-

     Nelson’s appeals have no arguable merit, are frivolous and

are DISMISSED.   5th Cir. R. 42.2.   Nelson was placed on notice of

the frivolity of his claims in the magistrate judge’s report and

again by the magistrate judge at the hearing on the defendants’

motion for attorney’s fees.   He presents no good faith arguments

for reversal of either judgment on appeal.   Appellees’ motions

for sanctions per Fed. R. App. P. 38 are GRANTED in the amount of

double costs plus $2,000 in attorney’s fees.

     APPEALS DISMISSED; MOTIONS FOR SANCTIONS GRANTED.